 

Exhibit 10.2.1
iPass Inc.
Restricted Stock Award Grant Notice
Annual Grant
 
(2003 Non-Employee Directors Plan)
 


 
iPass Inc. (the “Company”), pursuant to its 2003 Non-Employee Directors Plan
(the “Plan”) hereby grants to Participant the right to acquire the number of
shares of the Company’s Common Stock set forth below (“Award”). This Award is
subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Award Agreement and the Plan, both of which are attached hereto
and incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan or the Restricted
Stock Award Agreement. In the event of any conflict between the terms in the
Award and the Plan, the terms of the Plan shall control.
 
Participant:
 
Date of Grant:
 
Number of Shares Subject to Award:
 
Consideration:
Participant’s past services



 
Vesting Schedule:  Subject to the terms of Section 1(a) of the Restricted Stock
Award Agreement, all such shares shall vest on each of the first anniversary of
the Date of Grant or, if earlier, on the date of the next Annual Meeting
following the date grant.
 
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Award Agreement and the Plan. Participant further acknowledges that as of
the Date of Grant, this Grant Notice, the Restricted Stock Award Agreement and
the Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of stock in the Company pursuant to the Award and
supersede all prior oral and written agreements on that subject with the
exception of (i) Awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only:
 
Other Agreements:
     

 


 
 
iPass Inc.
 
Participant:
By:
       
Signature
 
 
Signature
 
 
Title:
 
Date:
 
 
Date:
     



Attachments:  Restricted Stock Award Agreement and the Plan


 


--------------------------------------------------------------------------------




Attachment I
 
Restricted Stock Award Agreement
 


--------------------------------------------------------------------------------



Attachment II


2003 Non-Employee Directors Plan



--------------------------------------------------------------------------------


 
 


iPass Inc.
Restricted Stock Award Grant Notice
Initial Grant
 
(2003 Non-Employee Directors Plan)
 


 
iPass Inc. (the “Company”), pursuant to its 2003 Non-Employee Directors Plan
(the “Plan”) hereby grants to Participant the right to acquire the number of
shares of the Company’s Common Stock set forth below (“Award”). This Award is
subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Award Agreement and the Plan, both of which are attached hereto
and incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan or the Restricted
Stock Award Agreement. In the event of any conflict between the terms in the
Award and the Plan, the terms of the Plan shall control.
 
Participant:
 
Date of Grant:
 
Number of Shares Subject to Award:
 
Consideration:
Participant’s past services



 
Vesting Schedule:  Subject to the terms of Section 1(a) of the Restricted Stock
Award Agreement, one-third (1/3rd) of the shares shall vest on each of the first
three (3) anniversaries of the Date of Grant.
 


Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Award Agreement and the Plan. Participant further acknowledges that as of
the Date of Grant, this Grant Notice, the Restricted Stock Award Agreement and
the Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of stock in the Company pursuant to the Award and
supersede all prior oral and written agreements on that subject with the
exception of (i) Awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only:
 
Other Agreements:
     

 


 
 
iPass Inc.
 
Participant:
By:
       
Signature
 
 
Signature
 
 
Title:
 
Date:
 
 
Date:
     



Attachments:  Restricted Stock Award Agreement and the Plan


 


--------------------------------------------------------------------------------




Attachment I
 
Restricted Stock Award Agreement
 


--------------------------------------------------------------------------------



Attachment II


2003 Non-Employee Directors Plan



--------------------------------------------------------------------------------


 
 
iPass Inc.
 
2003 Non-Employee Directors Plan
 
Restricted Stock Award Agreement
 
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) and
this Restricted Stock Award Agreement (the “Agreement”) (collectively, the
“Award”) and in consideration of your services rendered or to be rendered, as
applicable, iPass Inc. (the “Company”) has granted you a Restricted Stock Award
under its 2003 Non-Employee Directors Plan (the “Plan”) for the number of shares
of the Company’s Common Stock subject to the Award as set forth in the Grant
Notice. Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.
 
The details of your Award are as follows:
 
1.   Vesting. Subject to the limitations contained herein and in the Plan, your
Award will vest as follows:
 
(a)  The shares will vest as provided in the Vesting Schedule set forth in your
Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Notwithstanding the foregoing provisions of this Section
1(a), in the event that you are subject to the “Company Policy For Stock Trading
by Officers, Directors and Access Employees” and any shares covered by your
Award vest on a day (the “Original Vest Date”) that does not occur during a
“window period” applicable to you as determined by the Company in accordance
with such policy, then such shares shall not vest on such Original Vest Date and
shall instead vest on the first to occur of the following: (a) the first day of
the next “window period” applicable to you pursuant to such policy, (b)
termination of your Continuous Service provided such termination is after the
Original Vest Date, or (c) the day that is sixty (60) days after the Original
Vest Date.
 
(b)  Shares subject to your Award that have vested in accordance with the
Vesting Schedule set forth in the Grant Notice and this Section 1 are “Vested
Shares.” Shares subject to your Award that are not Vested Shares are “Unvested
Shares.”
 
2.  Number of Shares. The number of shares of Common Stock subject to your Award
as referenced in your Grant Notice may be adjusted from time to time for
capitalization adjustments as set forth in the Plan.
 
3.  Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not be issued any shares of Common Stock under your
Award unless the shares of Common Stock are either then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
 
4.  Right of Reacquisition. The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares. Any such waiver shall be exercised by the Company by written
notice to you or your representative (with a copy to the Escrow Agent, as
defined below) within ninety (90) days after the termination of your Continuous
Service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Company. If the Company does not waive its
Reacquisition Right as to all of the Unvested Shares, then upon such termination
of your Continuous Service, the Escrow Agent shall transfer to the Company the
number of Unvested Shares the Company is reacquiring. The Reacquisition Right
shall expire when all of the shares have become Vested Shares in accordance with
Section 1.
 
5.  Change in Control. 
 
(a)  In the event of a Change in Control, the treatment of your Award will be
governed by the provisions of Section 12(c) of the Plan, which may include the
ability of the Company to assign the Reacquisition Right to its successor (or
the successor’s parent company), if any, in connection with the Change in
Control. In addition, to the extent the Reacquisition Right remains in effect
following such Change in Control, it shall apply to the new capital stock or
other property received in exchange for the Common Stock in consummation of the
Change in Control, but only to the extent the Common Stock was at the time
covered by such right.
 
(b)  In addition, if a Change in Control occurs and if as of, or within twelve
(12) months after, the effective time of such Change in Control, your Continuous
Service terminates due to an involuntary termination (not including death or
Disability), then, as of the date of termination of Continuous Service, the
vesting of your Award shall be accelerated in full. Where, in connection with
the Change in Control, you are required to resign your position, such
resignation shall be considered an involuntary termination.
 
6.  Escrow of Unvested Common Stock. As security for your faithful performance
of the terms of this Agreement and to insure the availability for delivery of
your Common Stock in connection with the Reacquisition Right provided in Section
4 above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Director,
Investor Relations of the Company (“Escrow Agent”) to hold the documents
delivered to Escrow Agent pursuant to the terms of this Agreement and of your
Grant Notice, in accordance with the following Joint Escrow Instructions:
 
(a)  In the event your Continuous Service terminates, the Company shall,
pursuant to the Reacquisition Right in Section 4 above, automatically reacquire
for no consideration all Unvested Shares, within the meaning of Section 1 above,
as of the date of such termination, unless the Company elects to waive such
right as to some or all of the Unvested Shares. If the Company (or its assignee)
elects to waive the Reacquisition Right, the Company or its assignee will give
you and Escrow Agent a written notice specifying the number of Unvested Shares
not to be reacquired. You and the Company hereby irrevocably authorize and
direct Escrow Agent to close the transaction contemplated by such notice as soon
as practicable
 
(b)  following the date of termination of your Continuous Service in accordance
with the terms of this Agreement and the notice of waiver, if any.
 
(c)  Vested Shares shall be delivered to you upon your request given in the
manner provided in Section 16 for giving notices.
 
(d)  At any closing involving the transfer or delivery of some or all of the
property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (a) to date any stock assignments necessary for the transfer in
question, (b) to fill in the number of Unvested Shares being transferred, and
(c) to deliver same, together with the certificate, if any, evidencing the
Unvested Shares to be transferred, to you or the Company, as applicable.
 
(e)  You irrevocably authorize the Company to deposit with Escrow Agent the
certificates, if any, evidencing the Unvested Shares to be held by Escrow Agent
hereunder and any additions and substitutions to the Unvested Shares as
specified in this Agreement. You do hereby irrevocably constitute and appoint
Escrow Agent as your attorney-in-fact and agent for the term of this escrow to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated.
 
(f)  This escrow shall terminate upon the expiration or application in full of
the Reacquisition Right, whichever occurs first, and the completion of the tasks
contemplated by these Joint Escrow Instructions; provided, however, that this
escrow shall not terminate with respect to any Unvested Shares that vest, but
for which you have not satisfied any applicable federal, state, local and
foreign tax withholding obligation of the Company or an Affiliate which arise in
connection with vesting of the Unvested Shares.
 
(g)  If, at the time of termination of this escrow, Escrow Agent should have in
its possession any documents, securities, or other property belonging to you,
Escrow Agent shall deliver all of same to you and shall be discharged of all
further obligations hereunder.
 
(h)  Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only by a
writing signed by all of the parties hereto.
 
(i)  Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by Escrow Agent
to be genuine and to have been signed or presented by the proper party or
parties or their assignees. Escrow Agent shall not be personally liable for any
act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.
 
(j)  Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any
 
(k)  such order, judgment, or decree of any court, Escrow Agent shall not be
liable to any of the parties hereto or to any other person, firm, or corporation
by reason of such compliance, notwithstanding any such order, judgment, or
decree being subsequently reversed, modified, annulled, set aside, vacated, or
found to have been entered without jurisdiction.
 
(l)  Escrow Agent shall not be liable in any respect on account of the identity,
authority, or rights of the parties executing or delivering or purporting to
execute or deliver this Agreement or any documents or papers deposited or called
for hereunder.
 
(m)  Escrow Agent shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with Escrow Agent.
 
(n)  Escrow Agent’s responsibilities as Escrow Agent hereunder shall terminate
if Escrow Agent shall cease to be the Director, Investor Relations of the
Company or if Escrow Agent shall resign by written notice to each party. In the
event of any such termination, the Company may appoint any officer or assistant
officer of the Company or other person who in the future assumes the position of
Director, Investor Relations of the Company as successor Escrow Agent and you
hereby confirm the appointment of such successor or successors as your
attorney-in-fact and agent to the full extent of such successor Escrow Agent’s
appointment.
 
(o)  If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
 
(p)  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, Escrow
Agent is authorized and directed to retain in its possession without liability
to anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings.
 
(q)  By signing this Agreement below, Escrow Agent becomes a party hereto only
for the purpose of said Joint Escrow Instructions in this Section 6; Escrow
Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 6.
 
(r)  Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary properly to advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely upon
the advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Company shall be responsible for all fees generated by such legal
counsel in connection with Escrow Agent’s obligations hereunder.
 
(s)  These Joint Escrow Instructions set forth in this Section 6 shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. It is understood and agreed that references to
“Escrow Agent” or “Escrow Agent’s”
 
(t)  herein refer to the original Escrow Agent and to any and all successor
Escrow Agents. It is understood and agreed that the Company may at any time or
from time to time assign its rights under the Agreement and these Joint Escrow
Instructions in whole or in part.
 
7.  Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
 
8.  Irrevocable Power of Attorney. You constitute and appoint the Company’s
Director, Investor Relations of the Company as attorney-in-fact and agent to
transfer said Common Stock on the books of the Company with full power of
substitution in the premises, and to execute with respect to such securities and
other property all documents of assignment and/or transfer and all stock
certificates necessary or appropriate to make all securities negotiable and
complete any transaction herein contemplated. This is a special power of
attorney coupled with an interest (specifically, the Company’s underlying
security interest in retaining the shares of Common Stock in the event you do
not perform the associated services for the Company), and is irrevocable and
shall survive your death or legal incapacity. This power of attorney is limited
to the matters specified in this Agreement.
 
9.  Rights as Stockholder. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares deposited in the Joint Escrow. You shall
be deemed to be the holder of the shares for purposes of receiving any dividends
that may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of the shares are
Unvested Shares.
 
10.  Limitations on Transfer of the Common Stock. In addition to any other
limitation on transfer created by applicable securities laws, you shall not
transfer, sell, assign, hypothecate, donate, encumber, or otherwise dispose of
any interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow. After any Common Stock has
been released from the Joint Escrow, you shall not transfer, sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock except in compliance with the provisions herein and applicable
securities laws.
 
11.  Restrictive Legends. The certificates representing the Common Stock shall
have endorsed thereon appropriate legends as determined by the Company.
 
12.  Non-transferability of the Award. Your Award is not transferable except by
will or by the laws of descent and distribution.
 
13.  Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Award shall
 
14.  obligate the Company or an Affiliate, their respective stockholders, Boards
of Directors, Officers or Employees to continue any relationship that you might
have as a Director or Consultant for the Company or an Affiliate.
 
15.  Withholding Obligations.
 
(a)  At the time your Award is granted, or at any time thereafter as requested
by the Company, you hereby authorize withholding from payroll and any other
amounts payable to you, and otherwise agree to make adequate provision in cash
for, as determined by the Company, any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or an
Affiliate, if any, which arise in connection with your Award. In the Company’s
sole discretion, the Company may elect, and you hereby authorize the Company, to
withhold Vested Shares in such amounts as the Company determines are necessary
to satisfy your obligation pursuant to the preceding sentence.
 
(b)  Unless the tax withholding obligations of the Company or any Affiliate are
timely satisfied as reasonably determined by the Company, then the Company shall
have no obligation to issue a certificate for such shares or release such shares
from any escrow provided for herein and any shares held in escrow shall be
automatically reacquired by the Company for no consideration.
 
16.  Tax Consequences.  You have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right.
 
17.  Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:
 
Company:
iPass Inc.
3800 Bridge Parkway
Redwood Shores, CA 94065 
Attn: Director, Investor Relations of the Company
You:
Your address as on file with the Company’s Human Resources Department at the
time notice is given
Escrow Agent:
__________ , Director, Investor Relations
iPass Inc.
3800 Bridge Parkway
Redwood Shores, CA 94065

18.  Miscellaneous.
 
(a)  The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
 
(b)  You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c)  You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
 
19.  Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
 


* * * * *




This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Participants upon the signing by the Participant of the
Restricted Stock Grant Notice to which it is attached.




The Escrow Agent hereby acknowledges and accepts its rights and responsibilities
pursuant to Section 6 above.




___________________________
[Name]
Director, Investor Relations of the Company
Escrow Agent

